Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1 (Fig. 2A), claims 2-15 in the reply filed on 11/11/2022 is acknowledged.  Thus, claims 2-15 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  It is unclear what is meant by “pores are oriented relative to the dimensional characteristics of the support structure”.  It’s unclear which dimensional characteristics of the support structure are being referred to. 
Claim 2 recites the limitation “the dimensional characteristics”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-15 are rejected as being dependent on a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-5, 10-11 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Lynn et al. (2009/0022771) “Lynn”. 
Regarding claim 2, as best understood, Lynn discloses a method of making a composite scaffold (abstract) comprising: A) constructing a three-dimensional support structure , the support structure extending along a length dimension between first and second ends thereof (par. 0046 discloses a multi-layered scaffold where the outer layer is the support structure) and defining an interior space within the support structure (the second porous layer resulting from the second slurry; par. 0046); and B) forming a microporous matrix within the interior space, the microporous matrix having a multitude of interconnected pores in fluid communication with exterior surfaces of the support structure (the porous second layer is located within the outer layer; par. 0071 discloses micropores), wherein a plurality of the interconnected pores are oriented relative to the dimensional characteristics of the support structure (Fig. 5 discloses the pores which are inherently oriented along the surface of the support structure). 
Regarding claim 3, Lynn discloses wherein the plurality of interconnected pores are oriented radially inward into the interior space from exterior surfaces of the support structure (pars. 0048 and 0049 disclose radial orientation of the layers used to make the pores).
Regarding claim 4, Lynn discloses wherein the plurality of interconnected pores are oriented towards the length dimension of the support structure (par. 0048 discloses vertical orientation of the layers used to make the pores). 
Regarding claim 5, Lynn discloses the support structure has an exterior profile and B) comprises: B1) disposing the support structure into a solution filled mold having a cross- sectional profile which at least partially mimics the exterior profile of the support structure, and B2) changing the temperature of the mold to cause crystallization of the solution within the interior space of the support structure (abstract and claim 56).
Regarding claims 10 and 11, Lynn discloses the microporous matrix comprises one of collagen and hydrogel and the support structure comprises a scaffold comprises any combination of synthetic bioresorbable polymers, natural polymers and/or additives (par. 0003).
Regarding claim 15, Lynn discloses B) comprises forming the microporous matrix by any of lyophilization, particulate leaching, open cell extrusion, solvent casting, solid-state foaming, and cross-linking (par. 0063 discloses cross-linking).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (2009/0022771) “Lynn” in view of Hu et al. (5209849) “Hu”. 
Lynn discloses the claimed invention of claim 2; except for at least partially covering the support structure with a hydrophilic substance; at least partially covering the three- dimensional support structure with a hydrophilic substance occurs before disposing a microporous matrix within the interior space and the hydrophilic substance at least partially comprises polyethylene glycol (PEG).  However, Hu teaches a similar scaffold comprising at least partially covering the support structure with a hydrophilic substance; at least partially covering the three- dimensional support structure with a hydrophilic substance occurs prior to use (col. 1, lin. 35-40 disclose using a hydrophilic substance prior to use) and the hydrophilic substance at least partially comprises polyethylene glycol (PEG) (claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the support structure in Lynn to include at least partially covering the support structure with a hydrophilic substance; at least partially covering the three- dimensional support structure with a hydrophilic substance occurs before disposing a microporous matrix within the interior space and the hydrophilic substance at least partially comprises polyethylene glycol (PEG), as taught and suggested by Hu, for making the scaffold hydrophilic which would enhance biocompatibility. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (2009/0022771) “Lynn” in view of Palmer et al. (2014/0081296) “Palmer”. 
Lynn discloses the claimed invention of claim 2; except for the scaffold comprises monofilament, multifilament, or multifilament and textured yarns, or any combination thereof, knitted into a three-dimensional structure.  However, Palmer teaches a similar scaffold comprising monofilament, multifilament, or multifilament and textured yarns, or any combination thereof, knitted into a three-dimensional structure (abstract and Fig. 8). 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the scaffold in Lynn to include monofilament, multifilament, or multifilament and textured yarns, or any combination thereof, knitted into a three-dimensional structure, as taught and suggested by Palmer, for allowing the scaffold to be a multipurpose scaffold usable for tissue engineering. 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (2009/0022771) “Lynn” in view of Rolfe et al. (7208222) “Rolfe”.  
Lynn discloses the claimed invention of claim 2; wherein the microporous matrix comprises any of a sponge, foam, or textured fibers or yarns, or any combination thereof and wherein the microporous matrix comprises any of a freeze-dried sponge, open cell extrusion foam, particulate leached sponge, or any combination thereof.  However, Rolfe teaches a similar scaffold 110 (col. 7, lin. 1-3) comprising the microporous matrix comprises any of a sponge, foam, or textured fibers or yarns, or any combination thereof and wherein the microporous matrix comprises any of a freeze-dried sponge, open cell extrusion foam, particulate leached sponge, or any combination thereof (col. 7, lin. 1-3 disclose foam or sponge which are fully capable of being freeze-dried or open cell extrusion).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the scaffold in Lynn to include the microporous matrix comprises any of a sponge, foam, or textured fibers or yarns, or any combination thereof and wherein the microporous matrix comprises any of a freeze-dried sponge, open cell extrusion foam, particulate leached sponge, or any combination thereof, as taught and suggested by Rolfe, for allowing the scaffold to be a multipurpose scaffold usable for tissue engineering.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774